Citation Nr: 1016587	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to personal assault.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The Veteran had active service from March 1983 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

A June 2005 RO decision (issued in a supplemental statement 
of the case) reopened and denied the Veteran's claim for 
entitlement to service connection for PTSD on a de novo 
basis.  

The Board observes that the June RO decision (noted above) 
denied service connection for PTSD on a de novo basis.  The 
Board notes, however, that service connection for PTSD was 
previously denied in a final January 1998 RO decision.  
Therefore, the Board addressed whether the Veteran submitted 
new and material evidence to reopen her claim for entitlement 
to service connection for PTSD.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

In a June 2007 decision, the Board reopened and denied the 
Veteran's claim for entitlement to service connection for 
PTSD.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2007, the VA Secretary filed a motion which 
requested that the Board's decision denying the issue of 
entitlement to service connection for PTSD be vacated and 
remanded.  That part of the Board's decision reopening the 
claim was undisturbed, and no further discussion as to 
reopening is required.  An October 2007 Court Order granted 
the motion.  In December 2007 the Board remanded this appeal 
for further development.  

In an August 2010 decision, the Board denied the issue of 
entitlement to service connection for PTSD, to include as due 
to personal assault (trauma).  The Board remanded the issue 
of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include as due to 
personal assault (trauma), for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

When this matter was previously before the Board in August 
2009, we denied the claim for service connection for PTSD on 
the basis that the preponderance of the evidence did not 
support a finding that any in-service sexual or personal 
assault stressor event occurred.  The question remaining was 
whether or not the Veteran has some psychiatric disability 
other than PTSD that is related to service. 

When the Board remanded the matter in August 2009, the 
purpose of that remand was to schedule the Veteran for a VA 
psychiatric examination that might shed light on the nature 
and likely etiology of any current acquired psychiatric 
disorder.  In that remand, the Board specifically indicated 
that the examiner must be informed that the Board had 
determined that the Veteran's alleged sexual harassment did 
not occur.  As discussed below, it does not appear that the 
VA examiner was ever informed that there is no evidence of 
record supporting the finding that the reported sexual 
harassment/assault ever occurred.  

Additionally, and even more important to the resolution of 
this matter, the August 2009 Board remand requested that, 
following a review of the Veteran's claims file, the examiner 
should opine as to whether it was as likely as not that any 
currently diagnosed psychiatric disorder was first manifest 
during the Veteran's period of active duty or was otherwise 
related to service.  The Board specifically requested that 
the examiner do the following: (1) "identify the behaviors 
and actions indicating a psychiatric illness in service"; 
(2) "comment on whether any such behaviors and actions were 
an acute reaction to accusations of drug use and the 
consequences thereof, or were signs of a chronic disease or 
disability."  

These specific requests were not met.  The examiner did not 
indicate what behaviors and actions indicated psychiatric 
illness in service, and the examiner did not indicate whether 
any such behaviors and actions were an acute reaction or a 
chronic disability.  

The Board observes that the Veteran's service treatment 
records show treatment for anxiety on two occasions.  A 
September 1984 treatment entry noted that the Veteran 
complained of headaches for three day.  She stated that the 
headaches were getting progressively worse.  The diagnosis 
was anxiety/headaches.  A September 1984 emergency care and 
treatment report, the next day, indicated that the Veteran 
complained of bad nerves.  She reported that she could not 
sleep because of many personal problems.  The assessment was 
insomnia secondary to anxiety.  

The Board notes that post-service treatment reports of record 
show treatment for variously diagnosed psychiatric problems 
beginning in 1997.  This is 13 years after separation from 
service.  The Boards remand questions in 2009 were designed 
to elicit medical findings that might explain whether or not 
a psychiatric disorder first diagnosis in 1997 has any 
relation to some possibly psychiatric symptoms shown in-
service 13 years earlier.  

Following the August 2009 Board remand, the Veteran was 
afforded a VA psychiatric examination in November 2009.  The 
examiner noted that the Veteran's claims file was reviewed.  
The Board observes, however, that there is no indication that 
the examiner was informed that that the Board had determined 
that the Veteran's alleged sexual harassment did not occur.  
The examiner does not report this information at any point in 
the examination report.  The examiner essentially provides a 
history of the Veteran's allegations of sexual harassment 
during service.  While the examiner noted that he was 
requested identify the behaviors and actions indicating a 
psychiatric illness in service, and should comment on whether 
any such behaviors and actions were an acute reaction to 
accusations of drug use and the consequences thereof, or were 
signs of a chronic disease or disability, the examiner did 
not do so.  

The examiner noted treatment for psychiatric problems since 
1997 and then, with no explanation as to symptoms or 
diagnoses during the prior 13 years dating back to separation 
from service, the examiner leaps to the statement "it 
appears that [the Veteran's] symptoms of depression and 
anxiety have been ongoing (without remission) since her 
discharge from the military."

The diagnoses were major depressive disorder, severe; anxiety 
disorder, not otherwise specified; and histrionic and 
borderline traits.  The examiner commented that the 
conclusions of the examination were that the Veteran's 
current (and longstanding) mental health symptoms were both 
currently, and in the past, "a reaction to sexual harassment 
and the accusations of drug use leading to her discharge from 
the military."  

The Board observes, as noted above, that the examiner related 
the Veteran's current mental health problems to her claims of 
sexual harassment during service.   As stated above, the 
examiner was supposed to have been informed of the fact that 
Board has found that the evidence is against a finding that 
the sexual harassment/assault occurred.  

Additionally, the Board notes that despite referring to the 
Board's requests, the examiner did not specifically discuss 
the behaviors and actions indicating a psychiatric illness 
during the Veteran's period of service.  Further, the 
examiner did not address whether any such behaviors and 
actions were an acute reaction to accusations of drug use and 
the consequences thereof, or were signs of a chronic disease 
or disability (i.e. a chronic psychiatric disorder).  As 
noted above, the Veteran was only diagnosed with anxiety 
(associated with headaches and insomnia, respectively) on two 
occasions (within a two day period) during service.  The 
Veteran separated from service in 1984 and the first post-
service treatment of record for any psychiatric disorder is 
in 1997.  

The Board observes that the VA examiner did not properly 
address the information requested by the Board in the August 
2009 remand.  Thus, unfortunately, the case must again be 
remanded to obtain additional opinions in this matter.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the 
examiner did not address the 13 years between separation from 
service and the first diagnosis of a psychiatric problem.  
While it is regrettable that resolution of this matter must 
once more be delayed, the last examination did not address 
important questions posed, and it left open a number of 
medical questions.  Another examination is necessary.  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated her 
for psychiatric problems since January 
2008.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  Schedule the Veteran for an 
examination by a psychiatrist, other than 
the examiner who previously examined the 
Veteran, to determine the nature and 
likely etiology of her claimed acquired 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must be 
informed that the Board has determined 
that alleged sexual harassment in service 
did not in fact occur.  The examiner 
should diagnose all current psychiatric 
disorders.  

Based on a review of the claims file (to 
include a copy of this remand), 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the any 
diagnosed psychiatric disorder is 
etiologically related to the Veteran's 
period of service.  In so doing, the 
examiner should specifically do the 
following: (a) identify the behaviors and 
actions indicating a psychiatric illness 
in service; (b) comment on whether any 
such behaviors and actions were an acute 
reaction to accusations of drug use and 
the consequences thereof, or were signs of 
a chronic disease or disability; and (c) 
discuss the 13 year gap between separation 
from service and the diagnosis of a 
psychiatric disorder.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
an acquired psychiatric disorder, to 
include as due to personal assault.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case to the Veteran, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

